DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter must be shown or the feature(s) canceled from the claim(s), for example providing descriptive text to Fig. 1-3.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czinger (US 20180339456 A1)
Regarding claim 1, Czinger teaches A production control system for a matrix cell production plant (1) ([0001] The present disclosure relates generally to manufacturing, and more specifically to flexible and automated assembly techniques for manufacturing vehicles), having an arrangement of matrix cells (2) (Fig. 1A robotic assembly station 1010 a-d), each of which is configured to execute production processes ([0048]  A robotic assembly station may comprise a designated area at a designated location where a set of one or more vehicle manufacturing processes occurs.), having logistics means (Fig. 1A AC 1020 Fig. 1B AC 1520), which are configured to execute logistics processes ([0061] Each robotic assembly station may comprise one or more robots, such as automated constructors 1020, configured to perform a set of one or more vehicle manufacturing processes.), and having a superordinate control logic (4) ([0064] machine-learning represents a departure from, or more commonly an addition to, the use of static programs in which the automated constructor is programmed to perform one or more tasks without dynamic variations that might otherwise improve the task or render the task more efficient.), which is configured to control the matrix cells (2) ([0179] the machine-based learning may be at the control system level such that the learning is distributed to all components connected to the control system. For example, machine-based learning at the control system level may improve the control system's ability to, without user instruction or with minimal user instruction, coordinate the different components of the vehicle manufacturing facility.) and the logistics means ([0101] The automated constructor may also employ machine-learning techniques as described in this disclosure to increase its ability or effectiveness to autonomously travel, e.g., between assembly stations.), characterized in that proprietary data models of the matrix cells (2) and logistics means are linked via at least one ontology unit ([0009] FIG. 1A illustrates a vehicle manufacturing facility comprising a plurality of robotic assembly stations and a plurality of automated constructors), as a result of which a continuous data stream is obtained between the matrix cells and the logistics means ([0010] FIG. 1B schematically illustrates a control system of the vehicle manufacturing facility), and in that, in dependence on data of the data stream ([0096] The network 1515 may be configured to connect and/or provide communication between various components (e.g., one or more automated constructors 1520 a-x, other robots, 3-D printers, other machines, sensors, etc.) and the control system 1500.), production processes are automatically definable and executable in individual matrix cells (2) and/or logistics processes are automatically definable and executable in individual logistics means. ([0128] This coordination may be achieved, at least in part, by means of the control system 1500 and database 1510 described with reference to FIG. 1B, as well as the automated constructors 1520 a-x and robotic devices that may be in communication with the control system 1500 via network 1515 (FIG. 1B). These automated constructors and robotic devices may autonomously move between one or more stations or assembly stations and/or perform different tasks (in real-time or otherwise) at the direction of the control system 1510 based upon demand, availability, and other factors.)
Regarding claim 2, Czinger teaches The production control system according to claim 1, characterized in that the superordinate control logic (4) is configured to define production specifications, and in that, in dependence on these, production processes are automatically generated in the matrix cells (2) and/or logistics processes are automatically generated in the logistics means. ([0045] The facility may use a combination of 3-D printed parts and commercial off-the-shelf (COTS) parts. [0068] machine-learning may also involve an automated constructor having an objective to modify a COTS part in a certain manner using one or more effectors. While the automated constructor on each occasion may modify the COTS part using a predetermined specification to achieve the same end result, the automated constructor may employ machine learning to determine through experience the fastest, most efficient and most effective technique for performing the modification, such as by learning to use the tools in a particular order or by using different sized tools to learn to optimize the modification process through ongoing experience)
Regarding claim 3, Czinger teaches The production control system according to claim 2, characterized in that the superordinate control logic (4) is configured to monitor compliance with the production specifications.  ([0053] The automated constructor can inspect tolerances of a part being assembled on the fly to ensure that the part is meeting one or more specifications. )
Regarding claim 4, Czinger teaches The production control system according to claim 1, characterized in that the automatic generation of production processes in the matrix cells (2) and/or logistics processes in the logistics means is carried out in dependence on process and resource availabilities of matrix cells (2) and/or logistics means.  ([0128]These automated constructors and robotic devices may autonomously move between one or more stations or assembly stations and/or perform different tasks (in real-time or otherwise) at the direction of the control system 1510 based upon demand, availability, and other factors.)
Regarding claim 5, Czinger teaches The production control system according to claim 4, characterized in that periods of process and resource availabilities are taken into account.  ([0128]These automated constructors and robotic devices may autonomously move between one or more stations or assembly stations and/or perform different tasks (in real-time or otherwise) at the direction of the control system 1510 based upon demand, availability, and other factors.)
Regarding claim 6, Czinger teaches The production control system according to claim 1, characterized in that the automatic generation of production processes in the matrix cell (2) and/or logistics processes in the logistics means is carried out in dependence on production costs.  ([0125] the custom formed body parts may be made with a tool that is 3-D printed, which can beneficially reduce capital expenditure costs. The cost associated with a tool used for making the part may not require amortization across a large volume of vehicles. For example, the low-cost 3-D printed tool may be reused if the corresponding part (e.g., custom roof rail) made using the tool is expected to be used in the future to manufacture other vehicles in the facility 2000, or be useful in other products.)
Regarding claim 10, Czinger teaches The production control system according to claim 1, characterized in that matrix cells (2) are configured for the production of parts.  ([0048] A robotic assembly station may comprise a designated area at a designated location where a set of one or more vehicle manufacturing processes occurs. [0049] A vehicle manufacturing process may include any process involved in the manufacture of a vehicle, such as, among many other processes, the producing, printing, painting, assembling, disassembling, cutting, bending, stamping, forming, tooling, processing, treating, smelting, heating, cooling, cleaning, recycling, discarding, painting, inspecting, imaging, and/or testing of parts, components, and/or assemblies of parts or components of a vehicle.)
Regarding claim 12, Czinger teaches The production control system according to claim 1, characterized in that automatically generatable production processes and/or logistics processes are definable by means of simulation methods.  ([0049] A vehicle manufacturing process may include any process involved in the manufacture of a vehicle, such as, among many other processes, the producing, printing, painting, assembling, disassembling, cutting, bending, stamping, forming, tooling, processing, treating, smelting, heating, cooling, cleaning, recycling, discarding, painting, inspecting, imaging, and/or testing of parts, components, and/or assemblies of parts or components of a vehicle)
Regarding claim 13, Czinger teaches The production control system according to claim 12, characterized in that the utilization rates of matrix cells (2) and logistics means are optimizable by means of the simulation methods.  ([0049] A vehicle manufacturing process may include any process involved in the manufacture of a vehicle, such as, among many other processes, the producing, printing, painting, assembling, disassembling, cutting, bending, stamping, forming, tooling, processing, treating, smelting, heating, cooling, cleaning, recycling, discarding, painting, inspecting, imaging, and/or testing of parts, components, and/or assemblies of parts or components of a vehicle [0179] For example, machine-based learning at the control system level may improve the control system's ability to, without user instruction or with minimal user instruction, coordinate the different components of the vehicle manufacturing facility.)
Regarding claim 14, Czinger teaches The production control system according to claim 1, characterized in that the matrix cell production plant (1) is integrated into a cloud computer network.  ([0093] The server may also be a server in a data network (e.g., a cloud computing network).)
Regarding claim 15, Czinger teaches A method for controlling a matrix cell production plant (1) (claim 18 A method for automated assembly of a transport structure by a plurality of automated constructors), having an arrangement of matrix cells (2) (Fig. 1A robotic assembly station 1010 a-d), each of which is configured to execute production processes ([0048]  A robotic assembly station may comprise a designated area at a designated location where a set of one or more vehicle manufacturing processes occurs.), having logistics means (Fig. 1A AC 1020 Fig. 1B AC 1520), which are configured to execute logistics processes ([0061] Each robotic assembly station may comprise one or more robots, such as automated constructors 1020, configured to perform a set of one or more vehicle manufacturing processes.), and having a superordinate control logic (4) ([0064] machine-learning represents a departure from, or more commonly an addition to, the use of static programs in which the automated constructor is programmed to perform one or more tasks without dynamic variations that might otherwise improve the task or render the task more efficient.), which is configured to control the matrix cell (2) ([0179] the machine-based learning may be at the control system level such that the learning is distributed to all components connected to the control system. For example, machine-based learning at the control system level may improve the control system's ability to, without user instruction or with minimal user instruction, coordinate the different components of the vehicle manufacturing facility.) and the logistics means ([0101] The automated constructor may also employ machine-learning techniques as described in this disclosure to increase its ability or effectiveness to autonomously travel, e.g., between assembly stations.), characterized in that proprietary data models of the matrix cells (2) and logistics means are linked via at least one ontology unit ([0009] FIG. 1A illustrates a vehicle manufacturing facility comprising a plurality of robotic assembly stations and a plurality of automated constructors), as a result of which a continuous data stream is obtained between the matrix cells (2) and the logistics means ([0010] FIG. 1B schematically illustrates a control system of the vehicle manufacturing facility), and in that, in dependence on data of the data stream ([0096] The network 1515 may be configured to connect and/or provide communication between various components (e.g., one or more automated constructors 1520 a-x, other robots, 3-D printers, other machines, sensors, etc.) and the control system 1500.), production processes are automatically definable and executable in individual matrix cells (2) and/or logistics processes are automatically definable and executable in individual logistics means. ([0128] This coordination may be achieved, at least in part, by means of the control system 1500 and database 1510 described with reference to FIG. 1B, as well as the automated constructors 1520 a-x and robotic devices that may be in communication with the control system 1500 via network 1515 (FIG. 1B). These automated constructors and robotic devices may autonomously move between one or more stations or assembly stations and/or perform different tasks (in real-time or otherwise) at the direction of the control system 1510 based upon demand, availability, and other factors.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Czinger (US 20180339456 A1) in view of Thorwarth (US 20170015373 A1).
Regarding claim 7, Czinger does not expressly disclose but Thorwarth discloses The production control system according to claim 1, characterized in that the logistic means are formed by autonomous driving vehicles (3).  ([0071] floor-mounted conveying devices (45) may be configured as freely programmable and self-propelled transport vehicles (46), so-called FTS or automated guided vehicle system or AGV (automated guided vehicle))
In this way, the system of Thorwarth includes a manufacturing plant includes a plurality of mutually uniform modular manufacturing stations which are arranged in a station matrix and are interlinked for conveying by a conveyor device and a path network. Like Czinger, Thorwarth is concerned with manufacturing of components.
Therefore, from these teachings of Czinger and Thorwarth, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Thorwarth to the system of Czinger since doing so would enhance the system by flexible interlinking of manufacturing stations with one another.
Regarding claim 8, Czinger does not expressly disclose but Thorwarth discloses The production control system according to claim 7, characterized in that a selection of matrix cells (2) to be approached is specifiable as a logistics process automatically generated in an autonomous driving vehicle (3).  ([0069] The floor-mounted conveying devices (45) and/or track-based conveying devices (48) can preferably reach each manufacturing station (2, 3, 4) and the component supply unit (19) in the path network (17) of the manufacturing plant (1). [0071] floor-mounted conveying devices (45) may be configured as freely programmable and self-propelled transport vehicles (46), so-called FTS or automated guided vehicle system or AGV (automated guided vehicle))
In this way, the system of Thorwarth includes a manufacturing plant includes a plurality of mutually uniform modular manufacturing stations which are arranged in a station matrix and are interlinked for conveying by a conveyor device and a path network. Like Czinger, Thorwarth is concerned with manufacturing of components.
Therefore, from these teachings of Czinger and Thorwarth, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Thorwarth to the system of Czinger since doing so would enhance the system by flexible interlinking of manufacturing stations with one another.
Regarding claim 9, Czinger does not expressly disclose but Thorwarth discloses The production control system according to claim 7, characterized in that a sequence of matrix cells (2) to be approached is specifiable as a logistics process automatically generated in an autonomous driving vehicle (3).  ([0069] The floor-mounted conveying devices (45) and/or track-based conveying devices (48) can preferably reach each manufacturing station (2, 3, 4) and the component supply unit (19) in the path network (17) of the manufacturing plant (1). [0071] floor-mounted conveying devices (45) may be configured as freely programmable and self-propelled transport vehicles (46), so-called FTS or automated guided vehicle system or AGV (automated guided vehicle))
In this way, the system of Thorwarth includes a manufacturing plant includes a plurality of mutually uniform modular manufacturing stations which are arranged in a station matrix and are interlinked for conveying by a conveyor device and a path network. Like Czinger, Thorwarth is concerned with manufacturing of components.
Therefore, from these teachings of Czinger and Thorwarth, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Thorwarth to the system of Czinger since doing so would enhance the system by flexible interlinking of manufacturing stations with one another.
Regarding claim 11, Czinger teaches The production control system according to claim 7, characterized in that the production of spare parts is provided as a production process automatically generated in a matrix cell (2).  ([0106]  The dissembled components of the old vehicles and old vehicle parts may be reused, recycled, or discarded in a metal recycling area 2110. )
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664